Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group 1 claims 1-23 in the reply filed on 12/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The binder is indefinite as it pertains to the instant claim and the dependencies; claim 1 is interpreted to be broad and is not included in this rejection in an effort to showcase the 112b rejection herein is NOT being used as a tool to have applicant narrow the claims solely because of a 112b rejection. The instant claim 1 establishes “a binder” but it is unclear if this binder is a single material such as Acrysol, or other commercially available product OR if applicant has modified a 
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim recites “a composition of water and the rheology modifier…”. Is the water recitation here the “aqueous medium” of claim 1. It is interpreted the composition is nothing more than verbiage of two previously recited structural features whereby it acts as a classifier and is not a new structural limitation. The instant claim is interpreted in that the “a composition” does not introduce new structural scope defining limitations, but acts to classify the combination of already defined features.
Additionally, claim 3 recites “may have” whereby the following pertaining to the viscosity is optional. This is not immediately indefinite language as such limitation is completely optional. Any argument that the scope of the claim requires the property measurements of the instant claim will invoke this clause as a 112 indefiniteness rejection as the optional limitation presents a situation of indefiniteness into the scope of the instant claim. The record will need to be absolutely clear as to how 
Claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “VOC” is not a defined acronym in the instant claim set. 
Claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of this claim is not definite as there are no concrete data points established. The peel strength of the coating of the instant application needs to be 10% greater in a condition of electrodeposition versus “similar mass loading”. What are these other mass loading? This claim is subjective whereby one could choose a “similar mass loading” and adjust the temperature, pressure, time to make a really bad coating layer whereby any layer formed with optimized temperature, pressure, and time would perform substantially better. Additionally, there could be release layers in the second condition that are not present in the first whereby the first would have substantially better adhesion because of the lack of additional layers. This claim lacks definiteness because it compares a hypothetical, undefined condition to the instant structure whereby the instant structure undergoes and undefined, hypothetical method of adhesion which is not patentably relevant for structural claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin-Sanayei et al (PGPUB 2017/0125815), further in view of Dow Construction Chemicals (“Acrysol ASE-60 ER ASE Rheology Modifier”. Review date 07/2012). 
The preamble of the instant claim recites “electrodepositable”, this term is NOT given scope limiting weight as such term would need to be positively claimed into structural features which makes a material electrodepositable versus non-electrodepositable. This term is interpreted to be met if the structural features of the instant claim are met as it is a function of method of applying a coating and is not materially distinguishing from structural patents of the prior art. Instant specification [0031] recites a surprising discover that the use of pH-dependent rheology modifiers allows for improve electrodeposition. The instant claim is drawn to a structure and is not held to the electrodeposition limitations as such is a method limitation and needs to overcome product by process MPEP recitation. 
	Claim 1-2: Amin-Sanayei teaches an electrode formed by blending of dry active powdery electrode forming materials with an aqueous binder [Abstract]. 
The aqueous binder polymer [0019-0022] composition is added in an amount of 0-10 parts and comprises 0-5 parts of a rheology modifier per 100 parts of water whereby the rheology modifier is added to prevent or slow down the settling of powdery electrode materials while providing appropriate slurry viscosity for casting process; the use of ACRYSOL series of Dow Chemical is utilized (same as exemplified material of instant application for same purpose) [0035]. 
An electrochemically active material is taught [0028-0030]. Although the limitation is optional, in an effort to improve compact prosecution, it should be noted that the prior art teaches the utilization of conductive carbon for the formation of the material [0056-0057].
The assembly includes an aqueous medium [0007-0008].

Dow teaches a rheology modifier of ACRYSOL ASE-60ER which is an alkali swellable emulsion [Product description]. It would have been obvious to one of ordinary skill in the art to select ACRYSOL ASE-60 ER of Dow under “obvious to try” based upon the description of Amin Sanayei, it is not novel to discover workable rheology modifiers from a finite list of materials presented. It is interpreted that this specific example of a rheology modifier as well as other ACRYSOL line items from DOW read on the applicant’s residue of crosslinking monomer and/or a monoethylenically unsaturated alkylated alkoxylate monomer. 
Claim 19: Amin-Sanayei teaches an electrode material. The specific formation metrics and comparisons are not materially pertain to the preamble as established. This rejection is in place to communicate to applicant that the pre-amble does not have material weight when considering the STRUCTURE of the instant application as product by process limitations do not have a clear record to be considered. 

Claims 1-14, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daughenbaugh et al (PGPUB 2015/0357079) further in view of Amin-Sanayei et al (PGPUB 2017/0125815) and Dow Construction Chemicals (“Acrysol ASE-60 ER ASE Rheology Modifier”. Review date 07/2012). 
Claim 1-2: Daughenbaugh teaches an coating applied onto a portion that has an electric current pass between electrodes whereby an electrodepositable composition is herein taught [Abstract]. It is well established, as presented in Daughenbaugh’s background section, that one having ordinary skill in 
Daughenbaugh is silent to teach the utilization of a rheology modifier for the formation of the coating layer.
Amin-Sanayei teaches an electrode formed by blending of dry active powdery electrode forming materials with an aqueous binder [Abstract]. The aqueous binder polymer [0019-0022] composition is added in an amount of 0-10 parts and comprises 0-5 parts of a rheology modifier per 100 parts of water whereby the rheology modifier is added to prevent or slow down the settling of powdery electrode materials while providing appropriate slurry viscosity for casting process; the use of ACRYSOL series of Dow Chemical is utilized (same as exemplified material of instant application for same purpose) [0035]. An electrochemically active material is taught [0028-0030]. Although the limitation is optional, in an effort to improve compact prosecution, it should be noted that the prior art teaches the utilization of conductive carbon for the formation of the material [0056-0057]. The assembly includes an aqueous medium [0007-0008]. Amin Sanayei teaches the selection of the rheology modifier to be selectable of the ACRYSOL series of Dow Chemicals, but is silent to teach the specific selection. It is interpreted that one would be motivated “to try” the ACRYSOL series of Dow chemicals in an effort to manage pH and viscosity of the formation as revealed by Amin Sanayei [0035]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the aqueous solution formation slurry of Daughenbaugh to include the rheology modifier as taught by Amin-Sanayei in order to improve the casting process [0035]. It is taught by Amin-Sanayei that one having ordinary skill in the art is now 
The prior art is silent to teach specific workable ACRYSOL materials from DOW. It is interpreted that any of the ACRYSOL materials of the DOW Chemical Company are within “obvious to try”. One example is presented herein to produce a complete record. 
Dow teaches a rheology modifier of ACRYSOL ASE-60ER which is an alkali swellable emulsion [Product description]. It would have been obvious to one of ordinary skill in the art to select ACRYSOL ASE-60 ER of Dow under “obvious to try” based upon the description of Amin Sanayei, it is not novel to discover workable rheology modifiers from a finite list of materials presented.
Claim 3: Daughenbaugh is silent to teach a rheology modifier. 
Amin-Sanayei teaches a composition is added in an amount of 0-10 parts and comprises 0-5 parts of a rheology modifier per 100 parts of water whereby the rheology modifier is added to prevent or slow down the settling of powdery electrode materials while providing appropriate slurry viscosity for casting process; the use of ACRYSOL series of Dow Chemical is utilized (same as exemplified material of instant application for same purpose) [0035]. The prior art comprises overlapping ranges of the 4.25% by weight of the total composition. The optional “may have” is not interpreted to be patentable defined as it is optional language and is hereby not addressed at this time. The scope of such recitation is not required and is not clear on the record as to how the reported properties differ from the prior art description presented herein; applicant is encouraged to proactively define the relevance of the properties presented if the claims are amended in the future to be required in order to advance prosecution (The recitation of properties are not typical for the art and therefore the reported 
Claim 4, 7: Daughenbaugh teaches the composition to comprise ionic (meth)acrylic polymers in order to improve the electrodepositable composition [0020-0026]. The instant claim refers to the precursor materials to form the rheology modifier which is not materially patentable based upon the preamble presented whereby we are investigating the scope of the material that is to be coated, not the scope of developing materials that are then later formed into a coating. 
Additionally, Amin-Sanayei teaches a composition is added in an amount of 0-10 parts and comprises 0-5 parts of a rheology modifier per 100 parts of water whereby the rheology modifier is added to prevent or slow down the settling of powdery electrode materials while providing appropriate slurry viscosity for casting process; the use of ACRYSOL series of Dow Chemical is utilized (same as exemplified material of instant application for same purpose) [0035]. It is interpreted this material can be used in place of or in combination with the dispersants of Daughenbaugh to arrive at a third product that is capable of performing the same function of being a material to aid in the formation of an electrode layer. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the aqueous solution formation slurry of Daughenbaugh to include the rheology modifier as taught by Amin-Sanayei in order to improve the casting process [0035].
Claim 5-6 8: Daughenbaugh teaches the composition to comprise ionic (meth)acrylic polymers in order to improve the electrodepositable composition [0020-0026]. The instant claim refers to the precursor materials to form the rheology modifier which is not materially patentable based upon the preamble presented whereby we are investigating the scope of the material that is to be coated, not the scope of developing materials that are then later formed into a coating. The unsaturated carboxylic acid is interpreted to be constitute of 20-60 [0023] and the meth acrylic monomers constitute 30-70 [0024].

The discovery of the amount of alkali-swellable material as taught by Amin-Sanayei within the range of 0-5 parts as it relates to water overlaps the claimed range of the present claim; selection of material amount is routine and experimental. Based upon the disclosure of Amin-Sanayei the claimed range is nothing more than optimization and therefore not patentably distinguishing from the prior art. 
Claim 9: Daughenbaugh is silent to teach the rheology modifier. 
Amin-Sanayei teaches a composition is added in an amount of 0-10 parts and comprises 0-5 parts of a rheology modifier per 100 parts of water whereby the rheology modifier is added to prevent or slow down the settling of powdery electrode materials while providing appropriate slurry viscosity for casting process; the use of ACRYSOL series of Dow Chemical is utilized (same as exemplified material of instant application for same purpose) [0035]. It is interpreted this material can be used in place of or in combination with the dispersants of Daughenbaugh to arrive at a third product that is capable of performing the same function of being a material to aid in the formation of an electrode layer. Further, I it is interpreted the functional limitations of the instant claim are met by the combination of the prior art. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to 
Claim 10-11: Daughenbaugh teaches at least a material of polyamide and polyurethane to be added to the composition [0049]. 
Additionally, Amin-Sanayei establishes a list of known materials usable as binders [0019-0027]. Selection of these materials is obvious to one having ordinary skill in the art to produce an electrode having good mechanical properties. The list includes non-fluorinated polymers capable of being used to promote film formation.
Claim 12: Daughebaugh teaches the electrochemical material to be at least LiCoO2 [0056]. 
Claim 13: Daughebaugh teaches an electrode formation for the positive electrode, but is silent to teach the adaptation of the formation for the negative electrode.
Armin-Sanayei teaches the slurry mechanism that is applicable for a positive electrode is also applicable for a negative electrode [0028-0029]. The negative electrode material is exemplified to be graphite [0029]. Applicant is not the inventor of negative electrode materials of silicon, tin, etc and therefore would not gain coverage for such commonly acceptable anode material selections. Armin-Sanayei establishes that one having ordinary skill in the art would be motivated to try the electrode formation mechanisms usable for the positive electrode for the negative electrode in order to produce a more dispersed active material electrode. 
Claim 14: Daughebaugh teaches it is known to have electrically conductive particles such as carbon black [0058] incorporated into the composition.
Claim 18: VOC is not defined. “Voltage of charge”? 
Daughenbaugh teaches a material consideration that is modified by the rheology material of Amin-Sanayei to be 0-5 parts. This material is interpreted to have the characteristics of the instant claim. Amin Sanayei teaches the amount of Rheology material to be optimized to improve the mixture.

Claim 19: Daughenbaugh teaches an electrode of the above structure to be formed by a method of electrodeposition. It is possible to produce an electrode by a method whereby voltage=0, temp is very high or very low, time is very short, pressure is very high or very low, whereby the second peel strength of the poorly made layer is very low compared to the exemplified film of Daughenbaugh. Additionally, the second hypothetical film could have a mechanical release layer that is not present in Daughbaugh whereby minimal force causes the layer to release. The instant claim lacks necessary elements to be scope limiting.
Claim 20: Daughenbaugh teaches and obviates formations which do not include flouropolymers.
Claim 21: Daughenbaugh teaches and obviates formations which do not include cellulose materials. 
Claim 22: Daughenbaugh is silent to teach the ph-dependent rheology modifier.
The prior art of Amin-Sanayei teaches an Acrysol material whereby it is interpreted the selection of such rheology modifier is selectable from materials which are free of amide, glycidyl, and hydroxyl groups. The instant claim is silent to positively limit the structure and has utilized negative limitations which are not as patentably definite in terms of what is included in the instant claimed invention.
Claim 23: Daughenbaugh is silent to teach the ph-dependent rheology modifier.
The prior art of Amin-Sanayei teaches an Acrysol material whereby it is interpreted the selection of such rheology modifier is selectable from materials which are free of aromatic vinyl monomers. The instant claim is silent to positively limit the structure and has utilized negative limitations which are not as patentably definite in terms of what is included in the instant claimed invention.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daughenbaugh et al (PGPUB 2015/0357079), Amin-Sanayei et al (PGPUB 2017/0125815), and Dow Construction Chemicals .  
Claim 15-16: The instant claim is written under “comprising” language. There is no nexus between the crosslinking agent of the instant claims and ANY of the aforementioned structural features. It is interpreted herein that the prior art presenting an crosslinking agent of carbodiimide reads on the instant claim, even if the polymer cross linked is not any of the aforementioned polymers because the instant claim fails to provide nexus to the crosslinker and any structural feature of the claim. 
Daughebaugh teaches an electrode formation for the positive electrode, but is silent to teach the adaptation of the formation for the negative electrode.
Armin-Sanayei teaches the slurry mechanism that is applicable for a positive electrode is also applicable for a negative electrode [0028-0029]. The negative electrode material is exemplified to be graphite [0029]. Applicant is not the inventor of negative electrode materials of silicon, tin, etc and therefore would not gain coverage for such commonly acceptable anode material selections. Armin-Sanayei establishes that one having ordinary skill in the art would be motivated to try the electrode formation mechanisms usable for the positive electrode for the negative electrode in order to produce a more dispersed active material electrode. 
Han teaches electrodes for lithium batteries to comprise silicon/graphite composition for negative electrodes. The use of the carbodiimide groups (PCD) is incorporated to control the formation of polyacrylate [Pg A17 Col 2]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the coating material of Daughenbaugh to include PCD material as taught by Han in order to control the formation of polyacrylate [Pg A17 Col 2].
Claim 17: Daughenbaugh teaches the electrochemical active material to be added [0008; Example 4: 0074]. It is considered routine and experimental to optimize workable ranges of 
Daughenbaugh is silent to teach the rheology material; additionally the ratio between active component and rheology material is silent.
Amin-Sanayei teaches a composition is added in an amount of 0-10 parts and comprises 0-5 parts of a rheology modifier per 100 parts of water whereby the rheology modifier is added to prevent or slow down the settling of powdery electrode materials while providing appropriate slurry viscosity for casting process; the use of ACRYSOL series of Dow Chemical is utilized (same as exemplified material of instant application for same purpose) [0035]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the aqueous solution formation slurry of Daughenbaugh to include the rheology modifier as taught by Amin-Sanayei in order to improve the casting process [0035].
Daughenbaugh is silent to teach the crosslinking material
Han teaches the PCD material is used in an amount of 0-1.5wt% [Pg A18 Col 1]. Han establishes workable ranges for crosslinking materials within the electrode for formation. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the coating material of Daughenbaugh to include PCD material as taught by Han in order to control the formation of polyacrylate [Pg A17 Col 2].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723